

Exhibit 10.14
 
CAPITAL GROUP COMMUNICATIONS, INC.
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made as of December 31, 2008
(the “Commencement Date”), by and between Capital Group Communications, Inc., a
California corporation (“Consultant”), and Better Bio Diesel (“Client”).  For
the purpose of this Agreement, Consultant and Client are sometimes referred to
collectively as the “parties” or in the singular as a “party.”
 


1.            Scope of Engagement.


A. Appointment of Consultant. Client, a publicly-traded company, hereby appoints
Consultant as its nonexclusive financial public relations representative and
consultant to (i) assist Client in developing, and/or increasing the visibility
of, its public profile and in enhancing its corporate image among shareholders,
brokers, dealers, fund managers, analysts and other investment professionals in
the capital markets and (ii) represent Client in formulating and implementing a
financial public relations and communications strategy.


B. Term of Retention. The term of this Agreement (the “Term”) shall commence on
the Commencement Date and terminate July 31, 2008.


C. Description of Services.   During the Term, Consultant shall provide the
following services (collectively, the “Services”):  (i) evaluate Client’s public
profile and corporate image and identify potential challenges affecting Client’s
future financial public relations strategies, (ii) develop a financial public
relations strategy for Client; (iii) develop a shareholder relations strategy
for Client; (iv) develop a communications strategy for Client (including a
program to enhance its corporate image); (v) present Client and its management
to the financial community (using Consultant’s database of brokers, dealers,
fund managers, analysts and other investment professionals); (vi) coordinate and
implement Client’s financial public relations and communications strategies;
(vii) disseminate, as directed by Client, information from Client or public
sources regarding Client and its management, operations and business plans and
strategies; and (viii) evaluate the financial public relations implications of
Client’s business plans, strategies, mission statements, budgets, proposed
transactions and other operational plans.


D. Preliminary Evaluation.  Client acknowledges and agrees that, prior to the
Commencement Date, Client received Consultant's preliminary evaluation of
Client’s public profile and corporate image and Client’s potential future
financial public relations challenges (the “Preliminary Evaluation”).


E. Additional Benefits from Engagement. Client acknowledges and agrees
that:  (i) Consultant has foregone significant alternative professional and
other business opportunities by entering into this Agreement and  by assuming
the obligations hereunder; (ii) Client has obtained, and will continue to
obtain, substantial benefit from the Preliminary Evaluation; and (iii) Client’s
public profile and corporate image will be enhanced by Client’s ability to
publicly announce its relationship with Consultant under this Agreement
(especially in light of Consultant’s preeminent reputation in the financial
community).  Client also acknowledges and agrees that, in exchange for these
additional benefits (collectively, the “Additional Benefits”) and for the
Preliminary Evaluation, Client shall pay to Consultant a “Contract Fee” under
this Agreement, as that phrase is defined and provided for below.


F. Independent Contractor Status. At all times, Consultant and its agents,
employees and representatives shall be independent contractors of Client and not
employees, agents, joint venturers or partners of Client.  Nothing in this
Agreement shall be interpreted or construed as creating or establishing any
other relationship between Client and Consultant (or between any of their
respective agents, employees or representatives).  As a result, Consultant and
its agents, employees and representatives reserve the right from time to time,
in their sole and absolute discretion, to contract to perform any professional
and other services for third parties during the Term (including services that
are identical to the Services hereunder).  Consultant shall determine the
method, details, and means of performing the Services and shall select, in its
sole and exclusive discretion, which of its agents, employees and
representatives shall perform the Services.  Client shall not have the right to,
and shall not, control the manner or determine the method of accomplishing the
Services.  Client also will have no right to, and shall not, supervise
Consultant’s performance; provided, however, that Client and Consultant may set
mutually-agreeable performance milestones for that performance of the Services.




2.            Consultant’s Remuneration.   Client agrees to pay to Consultant a
“Contract Fee” consistent with the following terms and conditions:


A.            Contract Fee.  In consideration for Consultant’s undertaking of
the Preliminary Evaluation and for the Additional Benefits conferred on Client
by and under this Agreement, Client agrees to deliver to Consultant within five
(5) business days of the Commencement Date (or on another date agreed to by the
parties in a writing that is signed by both of the parties) a “Contract Fee”
equal to one or more stock certificates, at the Consultant’s direction, which
shall not be unreasonable (the “Contract Shares”), representing 3,000,000 shares
of Client’s common stock,  deliverable as of the Commencement.  The Contract
Shares shall be “restricted securities,” as defined in Section 2(C)(iii), below.


B.            Additional Fee. Waived


C.            Terms Relating to the Contract Shares


(i)            Each certificate that reflects or comprises part of the Contract
Shares shall be in a form that is consistent with all other the certificates
issued by Client to its common stock shareholders and shall bear all legends and
information that are required under applicable federal and state securities
laws, rules, ordinances and regulations and any resolution(s) adopted by
Client’s Board of Directors.


(ii)            The Shares shall be validly-issued, fully paid-for, non
assignable and non-assessable shares of Client’s authorized common stock.  The
Shares also shall be issued in compliance with all of the requirements of
applicable federal and state securities laws, rules, ordinances and regulations
and pursuant to resolution(s) adopted by Client’s Board of Directors.


(iii)            If the Contract Shares are “restricted securities” under the
Federal Securities Act of 1933 (the “1933 Act”), then Client shall (a) comply at
all times with Rule 144 of the 1933 Act (“Rule 144”) and (b) register all of the
Contract Shares with the U.S. Securities & Exchange Commission (“SEC”) and any
other applicable governmental agency or authority during Client’s next immediate
registration of any type or class of stock, subject to the right, however, of
the Client and its underwriters to reduce the number of shares proposed to be
registered pro rata in view of market conditions or legal considerations,
pursuant to Rule 415 of the Securities Act, which may limit the total number of
shares included in a single registration to 30% of the then issued and
outstanding common stock of the Client.


(iv)            If the Contract Shares are “restricted securities” under the
1933 Act, then on the expiration of any applicable “holding period” under Rule
144 (if any), the Contract Shares shall be freely alienable and transferable by
Consultant at any time without any restrictions, except as Rule 144 might impose
restrictions.


(v)         The Performance Shares shall, at all times, be registered with the
SEC or exempt from SEC registration and freely alienable and transferable by
Consultant without any restrictions, subject to the right, however, of the
Client and its underwriters to reduce the number of shares proposed to be
registered pro rata in view of market conditions or legal considerations,
pursuant to Rule 415 of the Securities Act, which may limit the total number of
shares included in a single registration to 30% of the then issued and
outstanding common stock of the Client.


(vi)         The Client shall deliver to Consultant by no later than the
Commencement Date a true and correct copy of the resolution(s) duly adopted by
Client’s Board of Directors authorizing this Agreement and the issuance of the
Shares in accordance with this Agreement.


(vii)            The Client shall deliver to Consultant by no later than the
Commencement Date a true and correct copy of a letter that previously has been
executed by Client’s in-house or regular outside counsel and delivered to
Client’s common stock transfer agent(s) (the “Opinion Letter”).  In the Opinion
Letter, Client, through its counsel, shall represent and warrant that the
Contract Shares (A) are validly-issued, duly-authorized, fully paid-for, and
non-assessable shares of Client’s common stock and (B) are registered with the
SEC or exempt from SEC registration.  If the Contract Shares are “restricted
securities” under the 1933 Act, then the Opinion Letter also shall:  (A)
represent and warrant that Client will comply at all times with Rule 144; (B)
represent and warrant that the sale or transfer of the Contract Shares shall be
exempt from the registration requirements of the 1933 Act; (C) represent and
warrant that the Contract Shares shall, on the expiration of the applicable
“holding period” under Rule 144 (if any), be freely alienable and transferable
by Consultant at any time without any restrictions, except as Rule 144 might
otherwise impose restrictions; and (D) on the expiration of the applicable
“holding period” under Rule 144 (if any), promptly instruct the transfer
agent(s) to immediately re-issue new, unrestricted stock certificates for the
Contract Shares in accordance with Rule 144.


(viii)            No portion of the Contract Shares, once delivered by Client to
Consultant, shall be refunded or refundable, cancelled or cancelable or returned
or returnable to Client for any reason.


(ix)            If this Agreement is either terminated or cancelled prior to the
expiration of the Term, then no portion of any of the Performance Shares
received by Consultant by the date of that termination or cancellation shall be
refunded or refundable, cancelled or cancelable or returned or returnable to
Client for any reason.


D.            Representations Regarding Consultant’s Remuneration.


(i)            Consultant represents and warrants that it shall, if requested by
Client in advance and in writing, execute an investment questionnaire and
investment agreement that is mutually-acceptable to Client and Consultant. The
questionnaire and agreement shall be prepared by Consultant in a form that is
customary for the type of securities transactions contemplated by this
Agreement. However, the terms of the Questionnaire and the Agreement shall not
contradict or contravene the Terms of this Agreement or affect in any way the
obligations created thereunder.


(ii)         Consultant represents and warrants that: (A) Consultant has been
afforded the opportunity to ask questions of, and receive answers from duly
authorized officers or other representatives of Client concerning an investment
in the Shares; (B) Consultant has experience in investments in restricted and
publicly traded securities; (C) Consultant has experience in investments in
speculative securities and other investments which involve the risk of loss of
investment; (D) Consultant understands that an investment in the Shares is
speculative and involves the risk of loss; (E) Consultant is an “accredited
investor,” as that term is defined in Regulation D of the 1933 Act, and a
“purchaser,” as that term is used in Section 25102(f)(2) of the California
Corporate Securities Law of 1968, as amended; and (F) Consultant is acquiring
the Shares for the Consultant’s own account for long-term investment and not
with a view toward resale or distribution thereof except in accordance with
applicable securities laws.


(iii)            Client represents and warrants that it understands and agrees
that: (A) the Contract Shares shall constitute a payment or retainer for the
Preliminary Evaluation and the Additional Benefits conferred on Client and is
not a prepayment for Consultant’s future services or for any future performance
by Consultant under this Agreement; (B) all of the Shares shall be
non-refundable, non-cancelable, non-returnable, non-apportionable and
non-ratable, as provided above; (C) Consultant’s performance under this
Agreement shall in no way be measured or valued by the price of Client’s common
stock or the trading volume of that stock;  (D) Consultant and its agents,
employees and representatives are not brokers or dealers under applicable
federal and state securities laws, rules, ordinances and regulations, and need
not be brokers or dealers for any purpose under this Agreement; (E) Consultant
and its agents, employees and representatives are not licensed by any federal
and state agency or authority, and need not be licensed for any purpose under
this Agreement; (F) Client, and not Consultant, will perform all due diligence
with respect to any transaction with a party introduced to Client by Consultant;
(G) Consultant and its agents, employees and representatives will provide only
public relations and communications services under this Agreement; and (H)
Consultant shall not be involved in any way in any transaction with a party
introduced to Client by Consultant.


(iv)            Client represents and warrants that: (A) Client has the
requisite authority and power to enter into this Agreement; (B) this Agreement
has been duly approved by Client’s Board of Directors and Client’s in-house or
regular outside counsel; (C) the Contract Shares are free from the claims and
interests of any third party; (D) Client and its agents, employees and
representatives shall not directly or indirectly interfere with Consultant’s
ability to obtain, sell or transfer any of the Contract Shares; (E) Client and
its agents, employees and representatives shall not directly or indirectly
interfere with Consultant’s ownership of any of the Contract Shares; and (F)
Client and its agents, employees and representatives shall take all necessary
actions to ensure that Consultant can exercise its immediate, absolute and
unfettered right to sell any of the Contract Shares or the Performance Share, as
permitted by law (collectively, the “Necessary Actions”).


(v)            For purposes of this Agreement, the Necessary Actions shall
include, but not be limited to, the following: (A) Client shall promptly deliver
the Opinion Letter by express mail/overnight delivery to Client’s stock transfer
agent(s) in connection with the sale or transfer of any Contract Shares under
Rule 144 and, on the same day, deliver to Consultant a copy of the Opinion
Letter; (B) Client shall, at all times before Consultant has sold all of the
Contract Shares, timely file all reports required under Section 13 of the
Securities Exchange Act of 1934 (the “1934 Act”) (such as quarterly Form 10-QSBs
and annual Form 10-KSBs) so that Client shall not become, at any time,
delinquent in satisfying its periodic filing obligations under Section 13 of the
1934 Act and subsection (c)(1) of Rule 144; (C) in the event of a merger, stock
sale, acquisition of Client, or any other change of Client’s corporate form,
Client shall ensure that its successor-in-interest or assign shall assume
Client’s obligations under this Agreement and fully perform them; and (D)
register all of the Contract Shares with the SEC and any other applicable
governmental agency or authority during Client’s next immediate registration of
any type or class of stock.




3.            Reimbursement of Expenses.  Client shall reimburse Consultant for
all of the ordinary, reasonable and necessary travel and business expenses that
Consultant incurs while performing the Services under this Agreement, including
local and long distance telephone, duplication and facsimile, regular and
express mail and hourly staff service and support charges.  Consultant shall
obtain the advance written consent of Client to any expense of more than
$10,000.  Consultant agrees to submit invoices to Client by the end of the day
on Monday of each week following the week during which Consultant incurred any
such expenses.  Consultant will itemize all such expenses and provide copies or
originals of receipts to Client if so requested.  Client will pay all expense
reimbursements to Consultant within thirty (30) calendar days of Client’s
receipt of an acceptable invoice itemizing those expenses.




4.            Duties of Consultant. Consultant shall perform the Services in a
timely and professional manner and in compliance with all applicable federal and
state securities laws, rules, ordinances and regulations.  Consultant shall
perform the Services at the places or locations that are most suitable to
completing the Services.  Consultant shall also be responsible for paying all
fees and expense reimbursements to Consultant’s agents, employees and
representatives and for paying all state and federal taxes required by
law.  Client will not (a) withhold any state or federal income taxes or
contributions from its payments to Consultant; (b) make any state or federal
benefit or insurance contributions on Consultant’s behalf; or (c) obtain
workers’ compensation insurance to cover Consultant and Consultant’s agents,
employees and representatives.




5.            Duties of Client. Client agrees to cooperate with Consultant to
facilitate Consultant’s performance of its duties under this Agreement.  Without
limiting the generality of the foregoing, Client agrees that (a) Client shall
review and respond promptly in writing to Consultant’s requests for information
relating to Client and its operations; (b) Client shall promptly disclose to
Consultant in writing any and all material facts regarding Client and its
operations that are in Client’s possession, custody or control; (d) Client shall
only provide information to Consultant concerning Client and its operations
that, to the best of Client’s knowledge, is accurate and complete; (e) Client
shall comply at all times with all applicable federal and state securities laws,
rules, ordinances and regulations; and (f) fully and promptly perform under this
Agreement.  Client further agrees to designate a representative who shall have
full authority to deal with Consultant in all matters pertaining to this
Agreement.  The person executing this Agreement on Client’s behalf is hereby
designated as the Client’s representative until such time as Client notifies
Consultant in writing of the appointment of a new representative.




6.            Indemnification. Client shall indemnify and defend Consultant and
its agents, employees, representatives, salespersons, independent contractors,
consultants, attorneys, shareholders, officers, directors, Clients, members,
managers, insurers, partners, corporate parents or controlling entities, joint
venturers, subsidiaries, affiliates, and predecessors and successors
(collectively with Consultant, the “Consultant Parties”), and hold the
Consultant Parties harmless, from and against any and all causes of action,
claims, demands, settlements, damages, fees (including attorneys’, consultants’
and experts’ fees), costs, expenses, obligations, losses or liabilities
(collectively, “Claims”) relating in any way to or arising out of (a) the
failure or alleged failure of Client and/or its agents, employees and
representatives to provide any person or entity with accurate information or
records regarding any aspect of Client and its operations; (b) the failure or
alleged failure of Client and/or its agents, employees and representatives to
comply with any law, regulation, ordinance, authorization, consent, approval,
code, permit or license; (c) any breach of, or failure to perform, any provision
of this Agreement by Client; or (d) any other wrongful act or omission of
Client.  Consultant shall have the right in its sole and absolute discretion to
select and retain its own counsel to defend each of the Consultant Parties at
Clients’ sole and exclusive expense pursuant to the terms of this
Paragraph.  Notwithstanding the foregoing, Client shall not be obligated to
indemnify and defend the Consultant Parties, or to hold the Consultant Parties
harmless, from and against any Claims if the Claims result from Consultant’s
gross negligence or intentional misconduct.




7.            Professional Advice.  Client agrees to consult with, and rely
exclusively on the advice of, Client’s own legal, tax and other professionals,
and shall not rely on Consultant, with respect to (a) the sale, merger,
exchange, acquisition or other transfer of all or a portion of Client or any
interest therein (a “Transaction”); (b) the negotiation of any Transaction; (c)
the documentation of any agreement relating to any Transaction; (d) the nature,
legal status, viability, suitability or creditworthiness of any party with whom
Client enters into a Transaction; (e) the nature, legal status, viability,
suitability or creditworthiness of Client and any aspect of its operations; (f)
the accuracy or inaccuracy of any information and records provided by Client
and/or its agents, employees and representatives to Consultant; and (g) the
compliance or non-compliance of Client and/or its agents, employees and
representatives with any law, regulation, ordinance, authorization, consent,
approval, code, permit or license.  Client agrees that Consultant shall have no
obligation to investigate any of the matters set forth in this Paragraph.




8.            Confidentiality and Non-Disparagement. The provisions of this
Agreement shall be held in strictest confidence by the parties and shall not be
publicized or disclosed in any manner, except as follows: (a) the parties may
disclose this Agreement and its terms in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (b) the
parties may disclose this Agreement and its terms insofar as such disclosure may
be necessary to enforce its terms; and (c) the parties may disclose this
Agreement as otherwise required by law, including, but not limited to, any
mandatory disclosures required under any federal or state securities laws.  The
parties agree that neither shall at any time disparage the other in any manner
likely to be harmful to the other party, its business reputation or practices,
its financial viability, or the personal or business reputations of its
principals, officers, directors, shareholders, employees, or agents, provided
that each party shall respond accurately and fully to any question, inquiry, or
request for information when required by legal process.




9.            Notices.   All notices and other communications, and all
deliveries of documents and other materials, under this Agreement shall be sent
by certified or registered first-class U.S. mail/return receipt requested,
Federal Express or other commercial overnight delivery service or courier
service or messenger.  The date of the actual receipt of such written notices
and other communications shall be deemed to be the date of actual delivery.  The
parties shall notify the other parties within three (3) calendar days of any
change to the information provided below for the delivery of notices, requests
and other communications.  Unless otherwise so instructed, all written notices
and other communications shall be addressed as follows:


To Client:   Better Biodiesel, Inc.

C/O The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98121
Telephone:  206-262-9545
Facsimile:206-262-9513
Primary E-Mail: ___________________
To Consultant:  Capital Group Communications, Inc.
1750 Bridgeway Suite A200
Sausalito CA 94965
Attn:  Devin Bosch
Telephone:   (415) 332-7200
Facsimile:     (415) 332-7201
Primary E-Mail:  devin@capitalgc.com





10.            Authority.  Each of the persons executing this Agreement hereby
represents and warrants that he or she has full and complete authority to sign
and enter into this Agreement on behalf of the party for which he or she is
signing without any further action by that party.




11.            Integration. This Agreement (a) contains the entire agreement
between the parties with respect to the matters referred to in this Agreement,
the nature and scope of the Services, and all of the parties’ professional and
business relationships; (b) supersedes all prior drafts, negotiations and oral
or written communications with respect to it and (c) shall not be modified,
changed, supplemented or terminated, except by written instrument signed by each
of the parties.






12.            Successors and Assigns. This Agreement shall be binding upon, and
inure jointly and severally to the benefit of, the parties and their respective
assigns, successors-in-interest, merger partners, affiliates, heirs, spouses,
successors, assignees, debtors-in-possession in bankruptcy, trustees in
bankruptcy, bankruptcy estates, receivers, and legal
representatives.  Notwithstanding the foregoing, the assignment by any party of
this Agreement, whether voluntary by operation of law, shall be of no force and
effect without the prior written consent of the other party.




13.            No Waiver. No waiver of any right or benefit under this Agreement
shall be effective, unless the waiver is in a writing signed by the party for
whose benefit the right or benefit was granted or conferred.




14.            Arbitration of Future Disputes.  All controversies, claims and
disputes between Consultant and Client arising out of or relating to this
Agreement or its interpretation or enforcement shall be determined by binding,
confidential arbitration under the auspices, and in accordance with the
then-existing commercial arbitration rules and procedures, of JAMS, Inc.
(“JAMS”).  The arbitration proceeding shall be conducted at JAMS’ office in San
Francisco, California.  The adjudicator shall adjudicate all issues concerning
arbitrability of the dispute, subject matter and personal jurisdiction, the
interpretation or enforcement of this provision and any other issues regarding
the dispute, regardless of whether they involve factual, legal, substantive or
procedural matters.  Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction and the award may be enforced by that
court.


BY INITIALING IN THE SPACE BELOW, EACH OF THE PARTIES AGREE TO (1) SUBMIT ANY
DISPUTE ARISING OUT OF THE MATTERS IDENTIFIED IN THE FOREGOING PROVISION TO
BINDING, CONFIDENTIAL ARBITRATION AND (2) WAIVE ALL RIGHTS TO LITIGATE ANY SUCH
DISPUTE BEFORE A COURT OR A JURY OR TO APPEAL.  THE PARTIES WARRANT THAT THEY
HAVE AGREED TO THIS ARBITRATION PROVISION VOLUNTARILY AND BASED ON INDEPENDENT
LEGAL ADVICE.


Initials:
____________
Consultant
____________
Client





15.            Attorneys’ Fees and Costs.  In the event any lawsuit, arbitration
or other proceeding arises in connection in any way with this Agreement or its
interpretation or enforcement (collectively, “Litigation”), the prevailing party
shall be entitled to recover from the other party the reasonable attorneys’ fees
and costs (including all JAMS filing, arbitrator’s and other fees and all
consultant’s or expert’s fees and costs) that the prevailing party incurs in
connection with that lawsuit, arbitration or other proceeding.  Notwithstanding
the foregoing, Client agrees to promptly reimburse Consultant for all
attorneys’, consultants’ and experts’ fees and costs that Consultant incurs
prior to the commencement of Litigation to obtain, sell or transfer any or all
of the Shares in accordance with the terms of this Agreement.




16.            Agreement Entered Into With Independent Judgment.  Each party
represents and warrants that it has reviewed this Agreement in its entirety and
has relied on its own judgment, belief, knowledge, investigation, independent
legal advice and research and that, in entering into this Agreement, it has not
relied on or been influenced by any representations or statements by any of the
parties or by any person or persons representing or acting for any of the
parties.  Each of the parties acknowledges that it has had the opportunity to
seek advice of independent legal counsel in connection with this Agreement and
that it understands the meaning of every term of this Agreement and the
consequences of signing this Agreement.




17.            Effectuation of Agreement.  The parties acknowledge that time is
of the essence with respect to the parties’ performance of their respective
obligations under this Agreement.  Each party therefore agrees to execute any
and all other documents and complete any additional acts that may be necessary
and/or appropriate to give full force and effect to the terms and intent of this
Agreement.  Each party also agrees to promptly cooperate regarding, and respond
to, all inquiries regarding its performance under this Agreement that are made
to it by the other party.  The term “promptly” as used in this Paragraph shall
mean no greater than two (2) business days.






18.            Governing Law; Severability; Construction; Counterparts.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under all
applicable laws.  If, however, any provision of this Agreement shall be held to
be prohibited by or invalid under any applicable law, such provision shall be
effective only to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement.  This Agreement shall
be construed as if all parties jointly prepared this Agreement without any
uncertainty or ambiguity being interpreted against any one party.  This
Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
identified below.





CONSULTANT:

CAPITAL GROUP COMMUNICATIONS, INC.
By:            ___________________________________
Name:       Devin Bosch
Its:            Chief Executive Officer
Date:        ___________________________________

CLIENT:
 
 
 
By:            ___________________________________
Name:       ___________________________________ 
Its:            ___________________________________
Date:        ___________________________________


